DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      LEQUAN ANTONIO DAVID,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1831

                           [August 23, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura Sellers Johnson, Judge; L.T. Case No. 50-2016-CF-
000625-AXXX-MB.

  Carey Haughwout, Public Defender, and Claire V. Madill, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

   Affirmed.

GERBER, C.J., and GROSS, J., concur.
CONNER, J., dissents without opinion.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.